Allowed Claims: 1-3, 5-8, 10-20. 
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed lens assembly specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order from the object side to the image side as claimed, having the specific refractive power and lens structure as claimed, the satisfaction of the f/D1 mathematical condition, and further satisfying at least one of the two additional mathematical conditions. Specifically, with respect to independent claim 11, none of the prior art either alone or in combination disclose or teach of the claimed lens assembly specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order from the object side to the image side as claimed, having the specific refractive power and lens structure as claimed, and further satisfying the claimed mathematical condition. Specifically, with respect to independent claim 19, none of the prior art either alone or in combination disclose or teach of the claimed lens assembly specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order from the object side to the image side as claimed, having the specific refractive power and lens structure as claimed, and further satisfying the two claimed mathematical conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 30, 2022